DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 16 June 2022, regarding application number 16/631,424.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-18, 41 and 45 remain pending in the application. Claims 2-18 were amended in the Amendments to the Claims. 
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 16 February 2022. Therefore, the objections have been withdrawn.  
Response to Arguments
Applicant’s arguments, see Pages 8-11, filed 16 June 2022, with respect to the rejections of claims 1-18, 41 and 45 under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered, but they are not persuasive. Applicant has made the following arguments:

The Office Action alleges that Terada's correction to a teaching position is a "correction being indicative of a path modification," as recited in independent claims 1, 43, and 45. (Office Action, p. 4). However, in contrast to these independent claims, Terada defines the teaching position to be "the central position of the hand 6 when it picks up the workpiece 7 from the stage 8 and a position that is the start of the transport route of the workpiece 7 from the stage 8 to the conveyor belt 9" in paragraph [0044] of Terada. Terada further describes that, when Terada's robot is reinstalled or relocated, the teaching position is corrected based on the difference "between position data representing a positional relation between a workpiece picked up by the movable unit and the main body and the reference position data in the storage unit." (Terada, paragraph [0008]). Accordingly, the Applicant submits that Terada fails to disclose or suggest at least "v) calculat[ing] a correction based on the current robot base position, the correction being indicative of a path modification; vi) generat[ing] robot control signals based on the end effector path and the correction; vii) appl[ying] the robot control signals to the robot arm to cause the end effector to be moved in accordance with the end effector path and the path modification towards the destination (emphasis added)," as recited in claim 1. Thus, for at least this reason, the Section 102 rejection of claim 1 should be withdrawn.
	Examiner respectfully disagrees. A person having ordinary skill in the art understands a path to be a series of positions/points. In [0003], Terada defines a “teaching position” as a point on a path. See [0003 “In the teaching operation, the robot operator causes the robot to store a teaching position, which is a point on the transport route.”]. See also [0043 “A robot operator sets the position 16, which is the teaching position for teaching the robot 1 the transport route of the workpiece 7, in the robot 1 in a teaching operation.”]. Therefore, the “teaching position” in Terada is a position along a calculated end effector path and the corrected “teaching position” indicates a path modification. Applicant referenced [0044] as defining a teaching position. [0044] states “The teaching position is the central position of the hand 6 when it picks up the workpiece 7 from the stage 8 and a position that is the start of the transport route of the workpiece 7 from the stage 8 to the conveyor belt 9.”. Similar to as discussed above, the teaching position is a point along the calculated end effector path. In this scenario, the teaching position is the point along the robotic path where the end effector contacts and picks up the workpiece at the stage. The conveyor belt is the end effector destination where the work piece is placed. See Figs. 8-11. For at least the reasons state above, Terada teaches the argued claim steps: 
v) calculates a correction based on the current robot base position, the correction being indicative of a path modification;
vi) generates robot control signals based on the end effector path and the correction;
vii) applies the robot control signals to the robot arm to cause the end effector to be moved in accordance with the end effector path and the path modification towards the destination.
See additionally [0064]-[0065] which teaches correcting a plurality of teaching positions (i.e. a calculated path modification), especially [0065 “When the teaching position that is a position other than the position at which the workpiece 7 is picked up and is a position along the transport route of the workpiece 7 has been registered in the storage unit 13, the control unit 11 can correct each of the registered teaching positions on the basis of the difference.”]. Also see [0065 “At Step S9, the control unit 11 corrects the teaching position registered in the storage unit 13 and controls the movement of the arms 5 and the hand 6.”], and [0127 “The control unit 11 controls the movement of the arms 5 and the hand 6 such that the hand 6 performs the following movement in the corrected direction.”] for claim 1, step (vii).

Additionally, paragraphs [0069]-[0070] and [0098]-[0099] of Terada explicitly state that "[w]hen the robot 1 is reinstalled or relocated, the robot system corrects the teaching position instead of the teaching operation for teaching the robot 1 the transport route" and "the robot operator does not need to perform the teaching operation when the robot ] is reinstalled and when the robot ] is relocated, and can correct the teaching position registered in the robot with less laborious work regardless of the operator's robot-handling skill". Therefore, the Applicant submits that Terada, in fact, teaches away from modifying the movement path. This is in contrast to claims 1, which recites "v) calculat[ing] a correction based on the current robot base position, the correction being indicative of a path modification; vi) generat[ing] robot control signals based on the end effector path and the correction; vii) appl[ying] the robot control signals to the robot arm to cause the end effector to be moved in accordance with the end effector path and the path modification towards the destination" (emphasis added).. Accordingly, for at least this additional reason, the Section 102 rejection of claim 1 should be withdrawn.
Examiner respectfully disagrees for similar reasons as stated above. The corrected “teaching position” is a correction being indicative of a path modification for at least the reasons stated above. Applicant has cited paragraphs [0069]-[0070] and [0098]-[0099] as teaching away from claim 1. However, the “teaching operation”, as defined by Terada in [0003] and [0006] is a manual teaching operation performed by an operator. See [0003 “When a robot is installed in a working position, a robot operator performs a teaching operation for teaching the robot the transport route of workpieces.”] and [0006 “With conventional techniques, it is necessary for a teaching operation to be performed by a robot operator having a high robot-handling skill every time the robot is reinstalled or relocated. Further, because it is necessary to perform the teaching operation every time a robot is relocated or reinstalled, a robot operator has considerable workloads.”]. Therefore, paragraphs [0069]-[0070] and [0098]-[0099], as referenced by Applicant, teaches automatically correcting the teaching positions (i.e. a path modification), rather than requiring an operator to manually input new teaching positions, after the robot is relocated. This teaching is the same as claim 1, steps (v)-(vii) of the instant application, and not in contrast as argued by Applicant.

Furthermore, Terada does not teach or suggest "viii) repeats steps (iv) to (vii) to move the end effector towards the end effector destination," as recited by claim 1. Regarding this element, the Office Action states, at Item 8 pages 4-5: …
Although it may not be clear from the above paragraph considered in isolation, Terada's specification as a whole at least suggests that the robot may be stopped and relocated not only before picking up the workpiece but in the middle of the operation, which is the situation that more than one teaching positions are registered in the storage unit. Terada does not provide any teaching or suggestion to repeatedly "calculate[e] a correction indicative of a path modification" and "apply[] the robot control signals" based on the correction in order to move the end effector towards the end effector destination, as recited in claim 1. Accordingly, for at least this additional reason, the Section 102 rejection of claim 1 should be withdrawn.
Examiner respectfully disagrees for at least the reasons as discussed above. Additionally, Terada teaches "viii) repeats steps (iv) to (vii) to move the end effector towards the end effector destination," because Terada teaches performing the steps every time the robot it reinstalled or relocated. See at least [0001 “The present invention relates to a robot system and a control method for the robot system, and relates to correction of a teaching position when a robot is reinstalled and when a robot is relocated.”], [0006], and [0071 “The robot system automatically performs each operation in the advance preparation after the robot 1 has been installed in the working position and each operation after the robot 1 has been reinstalled or relocated by executing a program.”].
For at least the reasons discussed above, the rejection claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Terada has been maintained. See full rejection details below.

As discussed previously, independent claims 41 and 45 include at least some subject matter that is at least generally similar to the subject matter of independent claim 1. Accordingly, the Section 102 rejection of independent claims 41 and 45 should be withdrawn for at least the same reasons discussed above regarding independent claim 1. Additionally, claims 3, 5-8, 10, -10-130919.8009.US00\155991680.1 and 17 depend from independent claim 1. Accordingly, claims 3, 5-8, 10, and 17 are patentable over Terada for at least the same reasons discussed above regarding independent claim 1, and for the additional features of these dependent claims. Therefore, the Section 102 rejection of claims 3, 5-8, 10, and 17 should be withdrawn.
Examiner respectfully disagrees because the rejection of claim 1 under 35 U.S.C. 102(a)(1) has been maintained, as discussed above. Therefore, the rejections of claims 3, 5-8, 10, 17, 41 and 45 under 35 U.S.C. 102(a)(1) have been maintained. See full rejection details below.

Claims 2, 4, 9, 11-15, 16, and 18 were rejected under 35 U.S.C. § 103 as being unpatentable over Terada in combination with at least one of U.S. Patent Application Pub. No. 2015/0158181 by Kawamura et el. ("Kawamura"), European Patent Application Pub. No. 1375083 by Lilienthal et el. ("Lilienthal"), and/or U.S. Patent Application Pub. No. 2018/0001479 by Li et el. ("Li"). Claims 2, 4, 9, 11-15, 16, and 18 depend from independent claim 1. Without conceding that Kawamura, Lilienthal, or Li provide the teaching for which they were cited, Kawamura, Lilienthal, and Li each fail to cure the above-noted deficiencies of Terada to support a primafacie Section 103 rejection of independent claim 1. Accordingly, claims 2, 4, 9, 11-15, 16, and 18 are patentable over each of Kawamura, Lilienthal, and Li, individually and/or in combination with Terada, for at least the same reasons discussed above regarding independent claim 1, and for the additional features of these dependent claims. Therefore, the Section 103 rejection of claims 2, 4, 9, 11-15, 16, and 18 should be withdrawn.
Examiner respectfully disagrees because the rejection of claim 1 under 35 U.S.C. 102(a)(1) has been maintained, as discussed above. Therefore, the rejections of claims 2, 4, 9, 11-15, 16, and 18 under 35 U.S.C. 103 have been maintained. See full rejection details below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 10, 17, 41 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terada (US 20170028550 A1 and Terada hereinafter).
Regarding Claim 1
Terada teaches a system for performing interactions within a physical environment (see all Figs.; [0001] and [0008]), the system including: 
a) a robot base that undergoes movement relative to the environment (see Figs. 1, 5, etc., main body 4; [0003], [0006], [0008], and [0033]); 
b) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon (see Figs. 1-3, 5, etc., arms 5 and hand 6, "movable unit"; [0008], and [0033 "The arms 5 and the hand 6 constitute a movable unit"]); 
c) a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment (see Figs. 2-3, etc., vision sensor 2; [0036] and [0060]-[0061]); and 
d) a control system (see Fig. 2, control unit 11; [0039]) that: 
i) acquires an indication of an end effector destination (see Figs. 7-11; [0008]-[0009], [0042]-[0044] and [0065]; as an example, the “conveyor belt 9” in Figs. 7-11 and [0042]-[0044] is an end effector destination.); 
ii) determines a reference robot base position (see "reference position data"/"reference workpiece position data", Figs. 3-4; [0008 "...registers in the storage unit reference position data representing a positional relation between a workpiece picked up by the movable unit and the main body or a positional relation between the movable unit and the main body..."], [0045], [0051]-[0053], [0056], [0063] and [0074]); 
iii) calculates an end effector path extending to the end effector destination at least in part using the reference robot base position (see [0003 “In the teaching operation, the robot operator causes the robot to store a teaching position, which is a point on the transport route.”], [0008 "...a teaching position for teaching the robot a transport route of a workpiece is registered in the storage unit…"], [0009], [0042]-[0044] and [0065]; The “teaching positions” are positions along the calculated end effector path. See especially [0043 “A robot operator sets the position 16, which is the teaching position for teaching the robot 1 the transport route of the workpiece 7, in the robot 1 in a teaching operation.”); 
iv) determines a current robot base position using signals from the tracking system (see Figs. 5-6; "position data"/"workpiece position data", [0008 "... the control unit registers a difference between position data representing a positional relation between a workpiece picked up by the movable unit and the main body and the reference position data in the storage unit, when the reference position data representing a positional relation between the movable unit and the main body is registered in the storage unit, the control unit registers a difference between position data representing a positional relation between the movable unit and the main body and the reference position data in the storage unit..."], [0009], [0054]-[0056], and [0060]-[0063]); 
v) calculates a correction based on the current robot base position, the correction being indicative of a path modification (see [0008 "...the control unit corrects the teaching position on a basis of the difference read from the storage unit."], [0009], [0056], [0064]-[0070] and [0078], especially [0065 “When the teaching position that is a position other than the position at which the workpiece 7 is picked up and is a position along the transport route of the workpiece 7 has been registered in the storage unit 13, the control unit 11 can correct each of the registered teaching positions on the basis of the difference.”; the “teaching position” in Terada is a position along a calculated end effector path and the corrected “teaching position” indicates a path modification.); 
vi) generates robot control signals based on the end effector path and the correction (see [0065], [0071] and [0078]); 
vii) applies the robot control signals to the robot arm to cause the end effector to be moved in accordance with the end effector path and the path modification towards the destination (see [0065], [0071],  [0078] and [0127], especially [0065 “At Step S9, the control unit 11 corrects the teaching position registered in the storage unit 13 and controls the movement of the arms 5 and the hand 6.”] and [0127 “The control unit 11 controls the movement of the arms 5 and the hand 6 such that the hand 6 performs the following movement in the corrected direction.”]); and 
viii) repeats steps (iv) to (vii) to move the end effector towards the end effector destination (see [0001 “The present invention relates to a robot system and a control method for the robot system, and relates to correction of a teaching position when a robot is reinstalled and when a robot is relocated.”], [0006], [0053], [0065], [0068], [0071 “The robot system automatically performs each operation in the advance preparation after the robot 1 has been installed in the working position and each operation after the robot 1 has been reinstalled or relocated by executing a program.”] and [0129]; steps (iv) to (vii) are performed every time the robot it reinstalled or relocated).
Regarding Claim 3
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
wherein the control system: 
a) determines an end effector position (see Figs. 3-4; [0008 "...a teaching position for teaching the robot a transport route of a workpiece is registered in the storage unit…"], [0009], [0043]-[0044], [0065] and [0071]); and 
b) calculates the end effector path using the end effector position (see Figs. 3-4; [0008 "...a teaching position for teaching the robot a transport route of a workpiece is registered in the storage unit…"], [0009], [0043]-[0044], [0065] and [0071]).
Regarding Claim 5
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
wherein the control system: 
a) calculates a robot base deviation based on the robot base position and an expected robot base position (see Figs. 5-6, [0058], [0063]-[0064]); and 
b) calculates the correction based on the robot base deviation (see [0065]).
Regarding Claim 6
Terada teaches the system according to claim 5 (as discussed above in claim 5), 
wherein the expected robot base position is based on at least one of: 
a) an initial robot base position (see [0003], [0045] and [0051]-[0056]); 
b) the reference robot base position (see "reference position data"/"reference workpiece position data", Figs. 3-4; [0008 "...registers in the storage unit reference position data representing a positional relation between a workpiece picked up by the movable unit and the main body or a positional relation between the movable unit and the main body..."], [0045], [0051]-[0053], [0056], [0063] and [0074]); and 
c) a robot base path extending to the robot base reference position (see Figs. 5-6).
Regarding Claim 7
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
wherein the reference robot base position is at least one of: 
a) a current robot base position (see [0045]-[0053]); and 
d) an intended robot base position when end effector reaches the end effector destination (see [0043]-[0053] and [0054]-[0055]).
Regarding Claim 8
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
wherein the correction takes into account at least one of: 
a) unintentional movement (see [0003] and [0055 "When the robot 1 is to be reinstalled, even if the robot operator returns the robot 1 to the original working position on the basis of a mark, a certain amount of change in the positional relation between the transport route of the workpiece 7 and the robot 1 is caused with respect to the original positional relation."]); and 
b) intentional movement (see [0054 "In this case, the robot operator moves the robot 1 with the intention of reinstalling it at its original working position after it has undergone repair or maintenance."], [0066] and [0075]).
Regarding Claim 10
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
wherein the control system scales the correction based on a relative distance of the current end effector position from the end effector destination (see [0063]-[0065]).
Kawamura and Li (see references below) additionally teach the above limitation. See Kawamura at Fig. 6; [0063], [0069]-[0074] and [0235]-[0236]. See Li at Fig. 6; [0095].
Regarding Claim 17
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
wherein for an end effector path having a non-zero path length, the path modification returns the end effector to the end effector path (see [0064]-[0065], [0071] and [0078]).
Kawamura and Li (see references below) additionally teach the above limitation. See Kawamura at Fig. 6; [0063], [0069]-[0074], [0120] and [0235]-[0236]. See Li at Fig. 6; [0092], [0095].
Regarding Claim 41
Terada teaches a method for performing interactions within a physical environment using a system (see all Figs.; [0001] and [0008]) including: 
a) a robot base that undergoes movement relative to the environment (see Figs. 1, 5, etc., main body 4; [0003], [0006], [0008], and [0033]); 
b) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon (see Figs. 1-3, 5, etc., arms 5 and hand 6, "movable unit"; [0008], and [0033 "The arms 5 and the hand 6 constitute a movable unit"]); and 
c) a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment (see Figs. 2-3, etc., vision sensor 2; [0036] and [0060]-[0061]), and wherein the method includes, in a control system (see Fig. 2, control unit 11; [0039]): 
i) acquiring an indication of an end effector destination (see Figs. 7-11; [0008]-[0009], [0042]-[0044] and [0065]; as an example, the “conveyor belt 9” in Figs. 7-11 and [0042]-[0044] is an end effector destination.); 
ii) determining a reference robot base position (see "reference position data"/"reference workpiece position data", Figs. 3-4; [0008 "...registers in the storage unit reference position data representing a positional relation between a workpiece picked up by the movable unit and the main body or a positional relation between the movable unit and the main body..."], [0045], [0051]-[0053], [0056], [0063] and [0074]); 
iii) calculating an end effector path extending to the end effector destination at least in part using the reference robot base position (see [0003 “In the teaching operation, the robot operator causes the robot to store a teaching position, which is a point on the transport route.”], [0008 "...a teaching position for teaching the robot a transport route of a workpiece is registered in the storage unit…"], [0009], [0042]-[0044] and [0065]; The “teaching positions” are positions along the calculated end effector path. See especially [0043 “A robot operator sets the position 16, which is the teaching position for teaching the robot 1 the transport route of the workpiece 7, in the robot 1 in a teaching operation.”); 
iv) determining a current robot base position using signals from the tracking system (see Figs. 5-6; "position data"/"workpiece position data", [0008 "... the control unit registers a difference between position data representing a positional relation between a workpiece picked up by the movable unit and the main body and the reference position data in the storage unit, when the reference position data representing a positional relation between the movable unit and the main body is registered in the storage unit, the control unit registers a difference between position data representing a positional relation between the movable unit and the main body and the reference position data in the storage unit..."], [0009], [0054]-[0056], and [0060]-[0063]); 
v) calculating a correction based on the current robot base position, the correction being indicative of a path modification (see [0008 "...the control unit corrects the teaching position on a basis of the difference read from the storage unit."], [0009], [0056], [0064]-[0070] and [0078], especially [0065 “When the teaching position that is a position other than the position at which the workpiece 7 is picked up and is a position along the transport route of the workpiece 7 has been registered in the storage unit 13, the control unit 11 can correct each of the registered teaching positions on the basis of the difference.”; the “teaching position” in Terada is a position along a calculated end effector path and the corrected “teaching position” indicates a path modification.); 
vi) generating robot control signals based on the end effector path and the correction (see [0065], [0071] and [0078]); 
vii) applying the robot control signals to the robot arm to cause the end effector to be moved in accordance with the end effector path and the path modification towards the destination (see [0065], [0071],  [0078] and [0127], especially [0065 “At Step S9, the control unit 11 corrects the teaching position registered in the storage unit 13 and controls the movement of the arms 5 and the hand 6.”] and [0127 “The control unit 11 controls the movement of the arms 5 and the hand 6 such that the hand 6 performs the following movement in the corrected direction.”]); and 
viii) repeating steps (iv) to (vii) until the end effector destination is reached (see [0001 “The present invention relates to a robot system and a control method for the robot system, and relates to correction of a teaching position when a robot is reinstalled and when a robot is relocated.”], [0006], [0053], [0065], [0068], [0071 “The robot system automatically performs each operation in the advance preparation after the robot 1 has been installed in the working position and each operation after the robot 1 has been reinstalled or relocated by executing a program.”] and [0129]; steps (iv) to (vii) are performed every time the robot it reinstalled or relocated).
Regarding Claim 45
Terada teaches a computer program product including computer executable code, which when executed by a suitably programmed control system causes the control system to control a system for performing interactions within a physical environment (see Fig. 2, storage unit and control unit 13; [0001], [0008] and [0039]), the system including: 
a) a robot base that undergoes movement relative to the environment (see Figs. 1, 5, etc., main body 4; [0003], [0006], [0008], and [0033]); 
b) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon (see Figs. 1-3, 5, etc., arms 5 and hand 6, "movable unit"; [0008], and [0033 "The arms 5 and the hand 6 constitute a movable unit"]); and 
c) a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment (see Figs. 2-3, etc., vision sensor 2; [0036] and [0060]-[0061]) and wherein the control system (see Fig. 2, control unit 11; [0039]): 
i) acquires an indication of an end effector destination (see Figs. 7-11; [0008]-[0009], [0042]-[0044] and [0065]; as an example, the “conveyor belt 9” in Figs. 7-11 and [0042]-[0044] is an end effector destination); 
ii) determines a reference robot base position (see "reference position data"/"reference workpiece position data", Figs. 3-4; [0008 "...registers in the storage unit reference position data representing a positional relation between a workpiece picked up by the movable unit and the main body or a positional relation between the movable unit and the main body..."], [0045], [0051]-[0053], [0056], [0063] and [0074]); 
iii) calculates an end effector path extending to the end effector destination at least in part using the reference robot base position (see [0003 “In the teaching operation, the robot operator causes the robot to store a teaching position, which is a point on the transport route.”], [0008 "...a teaching position for teaching the robot a transport route of a workpiece is registered in the storage unit…"], [0009], [0042]-[0044] and [0065]; The “teaching positions” are positions along the calculated end effector path. See especially [0043 “A robot operator sets the position 16, which is the teaching position for teaching the robot 1 the transport route of the workpiece 7, in the robot 1 in a teaching operation.”); 
iv) determines a current robot base position using signals from the tracking system (see Figs. 5-6; "position data"/"workpiece position data", [0008 "... the control unit registers a difference between position data representing a positional relation between a workpiece picked up by the movable unit and the main body and the reference position data in the storage unit, when the reference position data representing a positional relation between the movable unit and the main body is registered in the storage unit, the control unit registers a difference between position data representing a positional relation between the movable unit and the main body and the reference position data in the storage unit..."], [0009], [0054]-[0056], and [0060]-[0063]); 
v) calculates a correction based on the current robot base position, the correction being indicative of a path modification (see [0008 "...the control unit corrects the teaching position on a basis of the difference read from the storage unit."], [0009], [0056], [0064]-[0070] and [0078], especially [0065 “When the teaching position that is a position other than the position at which the workpiece 7 is picked up and is a position along the transport route of the workpiece 7 has been registered in the storage unit 13, the control unit 11 can correct each of the registered teaching positions on the basis of the difference.”; the “teaching position” in Terada is a position along a calculated end effector path and the corrected “teaching position” indicates a path modification.); 
vi) generates robot control signals based on the end effector path and the correction (see [0065], [0071] and [0078]); 
vii) applies the robot control signals to the robot arm to cause the end effector to be moved in accordance with the end effector path and the path modification towards the destination (see [0065], [0071],  [0078] and [0127], especially [0065 “At Step S9, the control unit 11 corrects the teaching position registered in the storage unit 13 and controls the movement of the arms 5 and the hand 6.”] and [0127 “The control unit 11 controls the movement of the arms 5 and the hand 6 such that the hand 6 performs the following movement in the corrected direction.”]); and 
viii) repeats steps (iv) to (vii) to move the end effector towards the end effector destination (see [0001 “The present invention relates to a robot system and a control method for the robot system, and relates to correction of a teaching position when a robot is reinstalled and when a robot is relocated.”], [0006], [0053], [0065], [0068], [0071 “The robot system automatically performs each operation in the advance preparation after the robot 1 has been installed in the working position and each operation after the robot 1 has been reinstalled or relocated by executing a program.”] and [0129]; steps (iv) to (vii) are performed every time the robot it reinstalled or relocated).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Terada as applied to claim 1 above, and further in view of Kawamura et al. (US 20150158181 A1 and Kawamura hereinafter).
Regarding Claim 2
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
Terada additionally teaches wherein the control system: 
b) calculates an end effector path extending to the end effector destination in the robot base coordinate system (see Figs. 1, 3 etc.; [0043]-[0044]).
Terada is silent regarding:
wherein the end effector destination is defined relative to an environment coordinate system and the control system: 
a) calculates a transformed end effector destination by transforming the end effector destination from the environment coordinate system to a robot base coordinate system at least in part using the reference robot base position. 
Kawamura teaches a system for performing interactions within a physical environment (see all Figs; [0001] and [0011]), the system including:
a) a robot base (see Fig. 1, Q1; [0060]);
b) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon (see Fig. 1, links L1-L3; [0060]-[0061]);
c) a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment (see Fig. 1, cameras/imager C1 and C2; [0011] and [0062]-[0064]); and
d) a control system (see Fig. 2, controller 5; [0068]) that:
i) acquires an indication of an end effector destination (see [0001], [0011] and [0016]);
wherein the end effector destination is defined relative to an environment coordinate system and the control system (see Figs. 1 and 4, "coordinate systems of the cameras", [0097]): 
a) calculates a transformed end effector destination by transforming the end effector destination from the environment coordinate system to a robot base coordinate system at least in part using the reference robot base position (see [0097], [0234] and [0255]); and 
b) calculates an end effector path extending to the transformed end effector destination in the robot base coordinate system (see [0065], [0097]-[0098] and [0239]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kawamura to Terada. That is, it would have been obvious to modify the system of Terada to further include an environment coordinate system to define the end effector destination and instructions to calculate a transformed end effector destination by transforming the end effector destination from the environment coordinate system to the robot base coordinate system at least in part using the reference robot base position, as taught by Kawamura. 
Kawamura teaches capturing manipulator position information in an environmental coordinate system to detect deviations in the manipulator’s positions. Information from the environmental coordinate system is then transformed to the robot base coordinate system for controlling the robot. A person having ordinary skill in the art would have been motivated to modify the system of Terada in the same way to attain the same results.
Application of the known technique taught by Kawamura to the system taught by Terada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the end effector destination is defined relative to an environment coordinate system and the control system calculates a transformed end effector destination by transforming the end effector destination from the environment coordinate system to a robot base coordinate system at least in part using the reference robot base position. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 4
Terada teaches the system according to claim 3 (as discussed above in claim 3), 
Terada is silent regarding wherein the control system determines the end effector position in a robot base coordinate system using robot arm kinematics.
Kawamura teaches wherein the control system determines the end effector position in a robot base coordinate system using robot arm kinematics (see [0023], [0035] and [0072]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kawamura to Terada. That is, it would have been obvious to modify the system of Terada to further instruct the control system to determine the end effector position in a robot base coordinate system using robot arm kinematics, as taught by Kawamura. 
Kawamura teaches the use of robot arm kinetics in order to calculate required joint rotation angles to achieve a desired end effector destination. A person having ordinary skill in the art would have been motivated to utilize kinematics in the system of Terada in the same way to attain the same results.
Application of the known technique taught by Kawamura to the system taught by Terada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the control system determines the end effector position in a robot base coordinate system using robot arm kinematics. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 9
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
Terada further teaches wherein the correction is a vector indicative of movement (see Fig. 6, [0069]).
Terada is silent regarding wherein the correction is a vector indicative of movement in each of six degrees of freedom.
Kawamura teaches wherein the correction is a vector indicative of movement in each of six degrees of freedom (see [0024], [0031]-[0033] and [0125]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kawamura to Terada. That is, it would have been obvious to modify the system of Terada to enable the robot to move in six degrees of freedom, as taught by Kawamura. 
Application of the known technique taught by Kawamura to the system taught by Terada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the correction is a vector indicative of movement in each of six degrees of freedom. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 11
Terada teaches the system according to claim 10 (as discussed above in claim 10), 
Terada is silent regarding wherein the control system scales the correction using an S curve to progressively apply the correction.
Kawamura teaches wherein the control system scales the correction based on a relative distance of the current end effector position from the end effector destination (see Fig. 6; [0063], [0069]-[0074] and [0235]-[0236]),
wherein the control system scales the correction using an S curve to progressively apply the correction (see Fig. 6; [0235]-[0236]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kawamura to Terada. That is, it would have been obvious to modify the system of Terada to further instruct the control system to scale the correction using an S curve to progressively apply the correction, as taught by Kawamura. 
Kawamura teaches executing feedback control in the shape of an S curve to bring the end effector to the end effector destination. A person having ordinary skill in the art would have been motivated to apply this known technique to the system of Terada to attain the same results.
Application of the known technique taught by Kawamura to the system taught by Terada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the control system scales the correction using an S curve to progressively apply the correction. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 16
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
Terada is silent regarding wherein for an end effector path having a zero path length, the path modification returns the end effector to the end effector destination to thereby maintain the end effector static within an environment coordinate system.
Kawamura teaches wherein for an end effector path having a zero path length, the path modification returns the end effector to the end effector destination to thereby maintain the end effector static within an environment coordinate system (see Fig. 6; [0101], [0132], [0150], and [0248]).
Li (see reference below) additionally teaches the above limitation. See Li at [0058] and [0065].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kawamura to Terada. That is, it would have been obvious to modify the system of Terada to further instruct the control system to return the end effector to the end effector destination to maintain the end effector static within an environment coordinate system when an end effector path has a zero path length, as taught by Kawamura. 
Kawamura teaches maintaining the robot stationary when a desired end effector destination is reached. Environmental compensation terms, such a gravitation force term, are added to the joint torques to quickly return the end effector to the end effector destination. A person having ordinary skill in the art would have been motivated to apply this known technique to the system of Terada to attain the same results.
Application of the known technique taught by Kawamura to the system taught by Terada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein for an end effector path having a zero path length, the path modification returns the end effector to the end effector destination to thereby maintain the end effector static within an environment coordinate system. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Terada as applied to claim 1 above, and further in view of Lilienthal et al. (EP 1375083 A2 and Lilienthal hereinafter).
Regarding Claim 12
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
Terada further teaches wherein the control system moves the end effector between first and second end effector destinations, and wherein the control system scales the correction based on a relative distance of the current end effector position from the first and second end effector destinations (see "X0, Y0, and θ0" and "X1, Y1, and θ1"; Fig. 6; [0051]-[0065]).
Terada is silent regarding wherein the control system moves the end effector between first and second end effector destinations defined in a robot base coordinate system and an environment coordinate system respectively.
Lilienthal teaches a system for performing interactions within a physical environment, the system including (see Figs. 1-4; [0001]; see corresponding paragraphs in the attached reference EP_1375083_A2):
a) a robot base that undergoes movement relative to the environment (see Figs. 1-4, U1 and U2);
b) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon (see Figs. 1-4, robot arm 3);
c) a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment (see "coordinate measuring device", [0009]); and
d) a control system (see [0050]) that:
i) acquires an indication of an end effector destination (see [0009] and [0053]);
wherein the control system moves the end effector between first and second end effector destinations defined in a robot base coordinate system and an environment coordinate system respectively, and wherein the control system scales the correction based on a relative distance of the current end effector position from the first and second end effector destinations (see Fig. 1; [0053]-[0055]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Lilienthal to Terada. That is, it would have been obvious to modify the system of Terada to further instruct the control system to move the end effector between first and second end effector destinations defined in robot base and environment coordinate systems respectively, as taught by Lilienthal. 
Lilienthal teaches this known technique in order to determine the relative position and orientation of the robot base coordinate system with respect to the environment coordinate system. A person having ordinary skill in the art would have been motivated apply this known technique to Terada to attain the same results.
Application of the known technique taught by Lilienthal to the system taught by Terada would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the control system moves the end effector between first and second end effector destinations defined in a robot base coordinate system and an environment coordinate system respectively. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 13
Modified Terada teaches the system according to claim 12 (as discussed above in claim 12), 
Terada further teaches wherein: 
a) no correction is applied when the current end effector position is proximate the first end effector destination (see [0051]-[0053], especially [0052 "The control unit 11 registers the reference workpiece position data (X0, Y0, and θ0) in the storage unit 13 (Step S4). Then, the robot system ends the advance preparation."]); and 
b) full correction is applied when the current end effector position is proximate the second end effector destination (see [0063]-[0065], especially [0065 "After the difference has been registered in the storage unit 13, the control unit 11 corrects the coordinates of the teaching position on the basis of the difference read from the storage unit 13 in the movement of picking up the workpiece 7 from the stage 8."]).

Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Terada as applied to claim 1 above, and further in view of Li et al. (US 20180001479 A1 and Li hereinafter).
Regarding Claims 14-15
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
wherein the end effector destination includes an end effector position, the tracking system measures a robot base pose (see [0121]-[0127]) and wherein the control system: 
a) determines a current robot base pose using signals from the tracking system (see [0121]-[0126]); and 
b) calculates a correction based on the current robot base pose (see [0127]),
and wherein the control system: 
b) calculates the end effector path using the end effector position at least in part using a reference robot base pose (see [0121]-[0127]).
Terada is silent regarding wherein the end effector destination includes an end effector pose, and wherein the control system: a) determines an end effector pose relative.
Li teaches a system for performing interactions within a physical environment (see all Figs.; [0002] and [0007]-[0011]), the system including:
a) a robot base that undergoes movement relative to the environment (see Figs. 2-6, mobile base 202/302; [0062] and [0077]);
b) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon (see Figs. 2-6, manipulator 204/304 and end effector 206/306; [0062] and [0077]);
c) a tracking system that measures a robot base position indicative of a position of the robot base relative to the environment (see Fig. 2, surface detection module 210 and tracking error determination module 214; [0062]); and
d) a control system (see Fig. 2, controller 208; [0062]) that:
i) acquires an indication of an end effector destination (see [0009] and [0030]-[0034]);
wherein the end effector destination includes an end effector pose, the tracking system measures a robot base pose (see Fig. 3, [0021], [0079]-[0082]) and wherein the control system: 
a) determines a current robot base pose using signals from the tracking system (see [0094]); and 
b) calculates a correction based on the current robot base pose (see [0094]).
and wherein the control system: 
a) determines an end effector pose relative (see Fig. 3 and [0094]); and 
b) calculates the end effector path using the end effector pose at least in part using a reference robot base pose (see [0094]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention modify the system of Terada to further instruct the control system to include an end effector pose in the end effector destination, as taught by Li. 
Li teaches determining end effector pose in order to follow a path parallel to a surface at a specified distance. Example applications of this technique include large structure inspection (e.g., welding and welding seam inspection), store checking (e.g., book scanning in a library) and painting in shipyards. A person having ordinary skill in the art would have been motivated to modify the system of Terada to determine an end effector pose to attain the same results. 
Regarding Claim 18
Terada teaches the system according to claim 1 (as discussed above in claim 1), 
Terada is silent regarding wherein the robot base moves with a slower dynamic response and the end effector moves with a faster dynamic response to correct for movement of the robot base away from an expected robot base position.
Li teaches wherein the robot base moves with a slower dynamic response and the end effector moves with a faster dynamic response to correct for movement of the robot base away from an expected robot base position (see [0096], [0065] and [0091]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention modify the system of Terada to move the robot base at a slower dynamic response and move the end effector at a faster dynamic response to correct for movement of the robot base away from an expected robot base position, as taught by Li. 
Li teaches a robotic base movement covering a large range, but at a slow response rate with low precision. Li further teaches an end effector movement with a fast response rate and high precision, but covering a small range. Li teaches combining movement of the robotic base and end effector in order to cover a large range at a fast rate with high position. A person having ordinary skill in the art would have been motivated to modify the system of Terada in the same way to attain the same results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664